Name: Commission Regulation (EC) No 843/98 of 22 April 1998 amending Council Regulation (EC) No 2200/97 as regards the breakdown between the Member States of areas under apple trees, pear trees, peach trees and nectarine trees for which grubbing-up premiums can be granted
 Type: Regulation
 Subject Matter: plant product;  cooperation policy;  agricultural structures and production;  farming systems;  cultivation of agricultural land
 Date Published: nan

 Avis juridique important|31998R0843Commission Regulation (EC) No 843/98 of 22 April 1998 amending Council Regulation (EC) No 2200/97 as regards the breakdown between the Member States of areas under apple trees, pear trees, peach trees and nectarine trees for which grubbing-up premiums can be granted Official Journal L 120 , 23/04/1998 P. 0010 - 0010COMMISSION REGULATION (EC) No 843/98 of 22 April 1998 amending Council Regulation (EC) No 2200/97 as regards the breakdown between the Member States of areas under apple trees, pear trees, peach trees and nectarine trees for which grubbing-up premiums can be granted THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2200/97 of 30 October 1997 on the improvement of the Community production of apples, pears, peaches and nectarines (1), and in particular Article 1(2) thereof,Whereas Article 1(2) of Regulation (EC) No 2200/97 breaks down between the Member States the area in respect of which grubbing-up premiums as provided for in Article 1(1) of that Regulation can be granted; whereas Article 1(2) of that Regulation stipulates the limit and the procedure applying to amendments to that breakdown;Whereas, according to information received by the Commission up to 1 April 1998, applications for grubbing-up premiums in certain Member States cover areas smaller than those mentioned in Article 1(2) of the abovementioned Regulation; whereas the total areas still available amount to 630 hectares in the case of apple trees and pear trees and 1 264 hectares in the case of peach trees and nectarine trees; whereas those areas should be allocated to Member States where the areas covered by applications exceed those mentioned in Article 1(2) of the abovementioned Regulation and, as a priority, to those Member States where withdrawals represent the highest percentages of production; whereas, however, transfers should not involve areas of less than about 50 hectares;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables,HAS ADOPTED THIS REGULATION:Article 1 The table in Article 1(2) of Regulation (EC) No 2200/97 is hereby replaced by the following.>TABLE>Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 22 April 1998.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 303, 6. 11. 1997, p. 3.